DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 August 2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05 August 2022 was filed after the mailing date of the Notice of Allowance on 18 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  for the reasons provided in the Notice of Allowance mailed 28 June 2021, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 12, and 16.  
Specifically, none of the references relied upon by the examiner teach or fairly suggest the “wearable electronic device” recited in independent Claim 1, the “watchstrap for integration into a wristwatch” as recited in independent Claim 12, and/or the “back-plate for integration into a wristwatch” as recited in independent Claim 16, comprising the claimed “one or more contact surfaces that are substantially in contact with the user's wrist…, the one or more contact surfaces comprising:  one or more electromyography (EMG) sensors responsive to muscle activity corresponding to hand poses performed by the user while wearing the wearable electronic device; and one or more capacitive sensors responsive to a body capacitance of the user corresponding to physical contact between the user and an object” and “at least one processor… to:  identify a pose of a hand of the user based on signals provided by the one or more EMG sensors; and identify a physical contact between the hand of the user and the object based on signals provided by the one or more capacitive sensors” as recited, in varying form, in independent Claims 1, 12, and 16.
Again, the claimed identification of “a physical contact between the hand of the user and the object” requires a detection of a “body capacitance of the user” along with the establishment of a “profile” of a touch event such that different types of touch events may be identified by correlating “signals provided by the one or more capacitive biometric sensors” with a unique “profile.”  The claimed identification is disclosed as specifically relating to the processing of the claimed “body capacitance of the user corresponding to physical contact between the user and an object.”
In this regard, for the reasons provided in the Notice of Allowance mailed 28 June 2021, none of the references relied upon by the examiner, considered alone or in reasonable combination, appear to teach or fairly suggest the combination of features recited in independent Claims 1, 12, and 16.  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622